Exhibit 10.74

 



EXECUTION VERSION

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment")
dated as of March 11, 2020, by and among GLAWDYNE FUNDING, LLC, as borrower (the
"Borrower"); GOLDMAN SACHS BANK USA ("GS Bank"), as sole lead arranger (the
"Arranger"), as sole lender (the "Lender") and as administrative agent (the
"Administrative Agent"); FS Energy and Power Fund, as equity holder and
investment manager (the "Investment Manager"); WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (the "Collateral Agent") and as collateral
administrator (the "Collateral Administrator").

 

The Borrower, the Arranger, the Lenders, the Administrative Agent, the
Collateral Administrator and the Collateral Agent are parties to the Amended and
Restated Credit Agreement dated as of December 2, 2019 (as may be amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement").

 

The parties hereto wish now to amend the Credit Agreement in certain respects.
Accordingly, the parties hereto hereby agree as follows:

 

Section 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein. This
Amendment shall constitute a Transaction Document for all purposes of the Credit
Agreement and the other Transaction Documents.

 

Section 2. Credit Agreement Amendments. Subject to the satisfaction of the
conditions precedent specified in Section 3 below and Section 11.5 of the Credit
Agreement, but effective as of March 2, 2020, the Credit Agreement is hereby
amended by restating the definition of "Target Amount" to read in its entirety
as follows:

 

"Target Amount" means, for each day, the product of the Adjusted USD Facility
Amount in effect on such day and the applicable percentage set forth in the
table below for such day:

 

Period Applicable Percentage From and Including To but Excluding Effective Date
March 2, 2020 75.00% March 2, 2020 June 2, 2020 89.00% June 2, 2020 Maturity
Date 100.00%

 

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders and the Administrative Agent that (a) the representations and
warranties set forth in Section 4 of the Credit Agreement, and in each of the
other Transaction Documents, are true and complete on the date hereof as if made
on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, such representation or
warranty shall be true and correct as of such specific date), and as if each
reference in said Section 4 to "this Agreement" included reference to this
Amendment (it being agreed that it shall be deemed to be an Event of Default
under the Credit Agreement if any of the foregoing representations and
warranties shall prove to have been incorrect in any material respect when
made), (b) both immediately before and after giving effect to this Amendment and
the transactions contemplated hereby, no Default or Event of Default shall have
occurred and be continuing, or would result therefrom, (c) no action, suit or
proceeding (including, without limitation, any inquiry or investigation) shall
be pending or threatened with respect to the financing contemplated hereby or
any documentation executed in connection therewith, and no injunction or other
restraining order shall have been issued or a hearing therefor be pending or
noticed with respect to this Amendment or the transactions contemplated hereby
and (d) all necessary governmental and material third party approvals and/or
consents in connection with the transactions contemplated by this Amendment and
otherwise referred to herein shall have been obtained and remain in effect.

 



 

 

 

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon the Administrative Agent's
receipt of counterparts of this Amendment executed by the parties hereto.

 

Section 5. Confirmation of Collateral Documents. The Borrower (a) confirms its
obligations under the Collateral Documents, (b) confirms that its obligations
under the Credit Agreement as amended hereby are entitled to the benefits of the
pledges and guarantees, as applicable, set forth in the Collateral Documents,
(c) confirms that its obligations under the Credit Agreement as amended hereby
constitute "Secured Obligations" (as defined in the Collateral Documents) and
(d) agrees that the Credit Agreement as amended hereby is the Credit Agreement
under and for all purposes of the Collateral Documents. Each party, by its
execution of this Amendment, hereby confirms that the Secured Obligations shall
remain in full force and effect, and such Secured Obligations shall continue to
be entitled to the benefits of the grant set forth in the Collateral Documents.

 

Section 6. Limited Amendment. The amendments set forth in Section 2 hereof shall
be effective only in the specific instances described herein and nothing herein
shall be deemed to limit or bar any rights or remedies of any Lender, the
Administrative Agent or any other Secured Party or to constitute an amendment or
waiver of any other term, provision or condition of any of the Transaction
Documents in any other instance than as expressly set forth herein or prejudice
any right or remedy that any Lender, the Administrative Agent or any other
Secured Party may now have or may in the future have under any of the
Transaction Documents. For the avoidance of doubt and without limiting the
generality of the foregoing, the parties agree that no other change, amendment
or consent with respect to the terms and provisions of any of the Transaction
Documents (including without limitation the Appendices, Exhibits and Schedules
thereto) is intended or contemplated hereby (which terms and provisions remain
unchanged and in full force and effect).

 

Section 7. Miscellaneous. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
amendatory instrument and any of the parties hereto may execute this Amendment
by signing any such counterpart. Delivery of a counterpart by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. This Amendment and any right, remedy, obligation, claim, controversy,
dispute or cause of action (whether in contract, tort or otherwise) based upon,
arising out of or relating to this Amendment shall be governed by, and construed
in accordance with, the law of the State of New York without regard to conflicts
of law principles that would lead to the application of laws other than the law
of the State of New York. GS Bank, as Administrative Agent and the sole Lender,
hereby directs the Collateral Agent and the Collateral Administrator to execute
and deliver this Amendment.

 

Section 8. Governing Law. This Amendment, and the rights and obligations of the
parties under this Amendment and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
governed by and construed in accordance with the law of the State of New York.

 

[Signature pages follow.]

 



-2-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

GLADWYNE FUNDING LLC, as Borrower      By:/s/ Edward T. Gallivan, Jr.
 Name:Edward T. Gallivan, Jr.  Title: Chief Financial Officer

 

[Amendment No. 1 to Credit Agreement]

 



 

 

 

GOLDMAN SACHS BANK USA, as Administrative Agent      By: /s/ Michael Bogdan
 Name:Michael Bogdan  Title: Managing Director

 

[Amendment No. 1 to Credit Agreement]

 



 

 

 



GOLDMAN SACHS BANK USA, as Lender      By: /s/ Michael Bogdan  Name:Michael
Bogdan  Title:Managing Director

 

[Amendment No. 1 to Credit Agreement]

 



 

 

 







WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Administrator    
 By:/s/ Philip Dean  Name:Philip Dean  Title:Vice President



 

[Amendment No. 1 to Credit Agreement]

 



 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent      By:/s/
Philip Dean  Name:Philip Dean  Title:Vice President

 



[Amendment No. 1 to Credit Agreement]

 



 

